DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 16-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant has submitted claims that present a different species, requiring Examiner to perform a new/different search query, thereby creating an undue burden thereof.  Specifically, see Specification, paragraphs 86, Fig. 2B.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner points out that should a generic or linking claim be found allowable, surely, rejoinder will occur.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN102656307 to Yong et al. (Yong) in view of CN106471323 to Kang.
Regarding claims 1-5 and 20, Yong teaches a laundry treating apparatus (Fig. 1, generally) comprising: a cabinet (Fig. 1, at part 7) having an opening in a front direction; a door rotatably provided in front of the opening to open or close the opening (Fig. 1, at part 200); an inner case provided in the cabinet to form an accommodation space in which laundry is accommodated (Fig. 1, at part 3); and a hot-air supply unit provided at a lower portion of the inner case to supply at least one of hot air and moisture to the accommodation space (Fig. 1, at part 6; Fig. 4, generally; see Abstract); a hollow portion provided between an upper surface of the cabinet and an upper surface of the inner case as an empty space (Fig. 1, above part 41, and Fig. 5, between parts 311 and 75); and a hanging unit comprising a hanger bar and an excitation unit located in the hollow portion for vibrating the hanger bar (Fig. 1, at part 41; Fig. 2, generally).  Yong does not teach wherein the inner case is formed of a styrene resin that maintains adhesion to a foaming agent injected into the cabinet.
Kang teaches a refrigerator with a foam like insulating material therein (Fig. 1, generally; machine translation, paragraph 7 and 9) wherein an inner case is formed of a styrene resin (machine translation, paragraph 76); that adhesion of the foaming agent injected into the cabinet is maintained thereof (machine translation, paragraph 47); wherein the foaming agent is injected between multiple components (machine translation, paragraph 26); injection holes into which the foaming agent is injected, and a plurality of bent holes (machine translation, paragraph 57; paragraph 73) all in order to achieve the predictable result of improving insulation and strength of the components thereof (machine translation, paragraph 88 and 96).
Therefore, it would have been obvious to have modified the laundry treating appliance of Yong with the styrene resin adhered to foam injected through hole configuration of Kang all in order to achieve the predictable result of improving insulation and strength of the components thereof.
Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 11, these claims provide where the foam acts as more of a structural component distinguished from that of the prior art.  Should Applicant cure the above rejections and a Notice of Allowance issued, surely rejoinder will occur and a full statement of Examiner’s reasons for allowance will be included therewith.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant’s primary argument is that the Specification is quite clear as to the inner case maintaining adhesion with the foaming agent.
Examiner finds that the Specification states that the inner case may be made of a styrene resin that may maintain adhesion with the foaming agent.  This is non-limiting language and does not bind Examiner’s thinking with respect to how these components interact.  However, when Applicant states that the “maintaining of the adhesion is due to the materials themselves”, Examiner is now satisfied that this further limits the interpretation of the claim language to be as so argued by Applicant.  Applicant has overcome the 35 USC 112 rejections of record.
Ultimately, due to Applicant submission of an IDS with multiple Foreign references, Examiner has determined that a rejection of several claims was in order and that this action has been made Final.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 26 August 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711